Citation Nr: 0514920	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The appellant had active service from August 1985 to January 
1986.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO denied the appellant's 
petition to reopen his previously denied claim of entitlement 
to service connection for paranoid schizophrenia.  The 
appellant's claims file was subsequently transferred to the 
Pittsburgh, Pennsylvania RO.

The appellant's claim for service connection for paranoid 
schizophrenia was first considered and denied by the RO in an 
unappealed July 1987 rating decision.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2004), etc.  

In the January 2003 rating decision at issue, the RO 
discussed the previous denial of the appellant's claim in 
July 1987 and determined that new and material evidence had 
not been received to reopen this claim.  Nevertheless, the 
Board must make this threshold preliminary determination, 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Only if the Board determines that new and 
material evidence has been submitted can the Board reopen the 
claim and adjudicate it on the full merits.

Unfortunately, before making this determination, further 
development of the evidence is required.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.

Note also that, in a March 2003 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the appellant requested a Board 
hearing at the RO.  But he later contacted the RO in July 
2003, indicating that he no longer wanted a hearing before 
the Board.  He likewise confirmed that he no longer wanted a 
hearing in his December 2003 substantive appeal.  And there 
are no other outstanding hearing requests of record, so his 
request for a hearing is withdrawn.  
See 38 C.F.R. § 20.704(e) (2004).

In several statements submitted to the RO, the veteran also 
asserted the RO committed clear and unmistakable error (CUE) 
in the July 1987 rating decision.  This additional issue, 
however, has not yet been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2004).  So it is referred to the RO for appropriate 
development and consideration.

The Board also notes that the veteran, in his January 2003 
notice of disagreement, requested that the RO send him a copy 
of certain documents in his claims file.  But there is no 
indication the RO complied.  As such, the Board asks that the 
veteran receive a copy of the requested documents from his 
claims file.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (2004).  The implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim for benefits.  
Changes potentially relevant to this particular claimant's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate the claim, and a broader VA obligation to 
obtain relevant records and advise them of the status of 
those efforts.



A preliminary review of the claims file does not indicate the 
appellant was properly advised of the changes brought about 
by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The Board is well aware that he was provided a VCAA letter in 
September 2002, containing a brief explanation of VA's duty 
to assist and the evidence necessary to establish a claim for 
service connection (i.e., on the merits).  But the RO failed 
to properly inform him of the evidence needed to substantiate 
his petition to reopen - which, as mentioned, is the 
threshold preliminary determination.  Only if there is new 
and material evidence will the Board, in turn, reach a merits 
adjudication.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide the case.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003).

Likewise, the RO failed to provide an adequate explanation of 
the VCAA, including notice to the appellant of his rights and 
responsibilities under this law and whose ultimate 
responsibility - his or VA's, it is in obtaining supporting 
evidence.  And mere notification of the provisions of the 
VCAA, without a discussion of his rights and 
responsibilities, VA's responsibilities, 
and the necessary evidence to be obtained with regard to the 
specific issue before the Board, is insufficient to comply 
with the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

As a consequence, the appellant's claim was certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claim, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Likewise, the Board observes that the appellant reported that 
he was awarded Social Security Administration (SSA) 
disability benefits, and repeatedly requested that the RO 
obtain his records, as required by 38 C.F.R. § 3.159(c)(2) 
(2004).  38 C.F.R. § 3.159(c)(2) describes VA's duty to 
obtain records in the custody of a Federal Department or 
agency, stating that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, ending such efforts only if VA 
concludes that such records do not exist or further efforts 
to obtain them would be futile.  However, no records, 
including his initial award, were requested from the SSA.  
These records, however, must be obtained and associated with 
the other evidence in the claims file.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the appellant another VCAA 
letter.  The letter must notify him of 
the type of evidence needed to support 
his petition to reopen his previously 
denied claim of entitlement to service 
connection for paranoid schizophrenia.  

The VCAA notice must:  (a) inform him 
about the information and evidence not of 
record that is necessary to substantiate 
his claim; (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to the claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 17 
Vet. App. 195 (2003).

And the appellant must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the appellant of this in 
accordance with the VCAA.

2.  Obtain the appellant's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the appellant of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



